NO. 07-05-0149-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   APRIL 27, 2005
                          ______________________________

       THE FEED STORE, INC., d/b/a CHAD and PATRICIA LANGSTON, et al.,

                                                                             Appellants

                                            V.

                    SYSCO FOOD SERVICES OF HOUSTON, INC.,

                                                                             Appellee
                        _________________________________

      FROM THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY;

              NO. 823,840; HON. GARY MICHAEL BLOCK, PRESIDING
                       _______________________________

                              MEMORANDUM OPINION
                           _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Appellants The Feed Store, Inc., d/b/a Chad and Patricia Langston, et al. filed a

notice of appeal on February 22, 2005. However, they did not pay the $125 filing fee

required from appellants under Texas Rule of Appellate Procedure 5. Nor did they file an

affidavit of indigence per Texas Rule of Appellate Procedure 20.1. By letter from this Court

dated April 15, 2005, we informed appellants that “the filing fee has not been paid in the

captioned appeal. Unless the filing fee in the amount of $125.00 is paid by Monday, April
25, 2005, this appeal will be subject to dismissal.” TEX . R. APP . P. 42.3(c); see Holt v. F.

F. Enterprises, 990 S.W.2d 756 (Tex. App.--Amarillo 1998, pet. ref’d). The deadline lapsed,

and the fee was not received.

       Because appellants have failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                  Per Curiam




                                              2